 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section2 (5) of theAct.2.All employeesof Respondent employed at its Mansfield plant,exclusive of officeclerical employees,timekeepers,watchmen,and all supervisors as defined in Sec-tion 2 (11) of the Act,constitute a unit appropriatefor the purposesof collectivebargaining within the meaning of Section9 (b) of the Act.3.The Unionwas on December23, 1955, andon January24, 1956,and at alltimes material herein,and now is,the exclusive representative of all the employees inthe above-described unitfor thepurposes of collective bargaining within the mean-ing of Section 9 (a) ofthe Act.4.By refusing on January24, 1956,and at alltimes thereafter, to bargain withthe Unionas the exclusive representativeof the employeesin theabove-describedunit,for the reasons stated above in sectionIII of this report, the Respondent tech-nically has engaged in and is engaging in unfairlaborpracticeswithinthe meaningof Section 8 (a) (5) and derivatively Section 8(a) (1) ofthe Act.5.For thereasons stated above the aforesaidunfair laborpractices are not unfairlabor practicesthat havenor do not now affect commercewithinthemeaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Martel Mills CorporationandUnited Textile Workers of America,AFL-CIO.Case No. 11-CA-961. July 11,195'DECISION AND ORDEROn November 9, 1956, Trial Examiner Henry S. Salim issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief.The Board i has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed with the exception noted in the marginbelow 2The Board has considered the Intermediate Report, the ex-ceptions, the supporting brief, and the entire record in this case, andadopts the Trial Examiner's findings and conclusions to the extentthat they are consistent with the findings and conclusions herein made.1 Pursuant to the provisions of Section 4 (n) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Rodgers,Bean, and Jenkins].2 After the close of the hearing the General Counsel moved to "correct"the transcript inrespect to certain testimony of witness Revis.The transcript shows that Revis testifiedconcerning the egg-hurling incident,which is described in the Intermediate Report, thatSupervisor Hughes told employees engaged therein"to report to him."The General Counselasked that the transcript be "corrected"to read that Supervisor Hughes told the em-ployees "to pour it to'em," and the Trial Examiner granted the motion.(See IntermediateReport, footnote 11.)In finding that the Respondent violated the Act, we do not relyin any way on the testimony of Revis in this respect, either as it actually appears in thetranscript,or as "corrected" by the Trial Examiner's ruling.Hence, we do not deem itnecessary to decide whether the Trial Examiner's ruling in"correcting"the record wasproper.118 NLRB No. 75. MARTEL MILLS CORPORATION6191.We agree with the TrialExaminerthat the Respondent violatedSection 8 (a) (1) of the Act, as set forth in the Intermediate Report.'2.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (3) of the Act by discharging employee Taylor, as setforth in the Intermediate Report.3.We do not agree with the Trial Examiner that the Respondentdi$criminatorily discharged employee Gibson.In September 1955, Gibson signed a union membership card, butdid not actively engage in the Union's organizing campaign.As anaftermath of the egg-hurling incident of November 22, 1955, fullydescribed in the Intermediate Report, the Union instituted criminalproceedings, against various employees of the Respondent whoallegedly had participated therein.Gibson, among others, was sub-penaed as a witness for the State.Whereupon, Gibson's coworkersassumed that she would testify adversely to them, and they becameresentful.On December 30, 1955, Supervisor Davis and Billie Elkins,a coworker, advised Gibson that 4 or 5 girls were going to beat herup.Gibson testified that during this conversation Supervisor Davisalso told her that "Mr. Rice was disappointed in me for pushingagainst the mill when they had come for me and give me a job."On the following Sunday, January 1, 1956, Gibson suffered painsin her right lung.On Monday, January 2, Gibson was feeling worseand did not report, as scheduled, for the 3 to 11 p. m. shift.Gibsontestified that she had requested a Mr. Vick, a coworker, to notifySupervisor Davis that she would not report to work because of herillness.There is no evidence in the record to show that Vick evercommunicatedsuch a messageto the Respondent, and the Respondentdenied receivingany messagefrom Vick.Vick did not testify.Later that evening, on January 2, Gibson went to the City Audi-torium with her mother to see the Red Foley show. The next day,according to Gibson, she was still sick and did not report to work.She did go to work on the following Wednesday, January 4.When8 The Respondent contends that the Trial Examiner erred in finding an 8 (a) (1) viola-tion as a result of testimony concerning Davis' threat to discharge Taylor, because thecomplaint did not specifically advert to this incident.We note that evidence with respectto this incident was clearly admissible in support of the specific allegation in the complaintthat Taylor was discriminatorily discharged.And as the question of whether or not theincident occurred was denied by the Respondent and litigated by it at the hearing, we findthat the Respondent is not prejudiced by the finding that the Respondent violated SectionS (a) (1) as a result of Davis' threat to Taylor.SeeClimax Spinning Company,101 NLRB1193, 1194,footnote 2;James Thompson iCo., 100 NLRB 456, footnote 2;Paterson FireBrick Company,90 NLRB 660,672, footnote 11.The Respondent also contends that the Trial Examiner's finding connecting SupervisorRice with the egg-hurling incident of November 22, 1955, is defective in that the complaintdoes not mention Rice in connection with this incident.It is true that the complaint issilent as to Supervisor Rice in this connection.However, we note that Rice's connectionwith this incident was denied by the Respondent and litigated by it at the hearing.More-over, the evidence adequately supports the Trial Examiner's ultimate conclusion that theRespondent violated the Act as a result of the egg-hurling incident,without specific ref-erence to Rice.Accordingly,we find that the Respondent is not prejudiced by the TrialExaminer's reliance upon Rice's part in this incident.See cases cited above. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe reported, Supervisor Davis gave Gibson a layoff slip and toldher, "That's for Monday." Supervisor Rice credibly testified that onMonday, January 2, the Respondent was short of help; and thatduring the 3 to 11 p. m. shift, he and Supervisor Davis went to Gib-son's home to request her to come to work. Gibson was not there,however.On the next day, January 3, Rice learned from anotheremployee that Gibson had attended the Red Foley show at the CityAuditorium the night before.The Respondent denied knowledge of Gibson's union membershipor union sympathies. It asserted that Gibson was discharged be-cause on January 2,1956, she was absent from work without reporting,and because during her absence, when she was scheduled to work, shewas in the City Auditorium at the Red Foley show.Adverting to Gibson's satisfactory work record, the Respondent'sknowledge and disapproval of Gibson's union sympathies, as evi-denced by the above-quoted remark by Davis to Gibson on December30, and the Respondent's "entire course of conduct," the Trial Ex-aminer concluded that Gibson's discharge was discriminatory. In soconcluding, the Trial Examiner rejected, as a pretext, the Re-spondent's claim that Gibson's absence on January 2 was the reasonfor the discharge.Underlying the Trial Examiner's reasoning in thematter were his explicit assumptions that the Respondent actuallywas informed on January 2 that Gibson would not report for workon that date because of illness, and that the Respondent did not learnof Gibson's presence at the City Auditorium until after she had beendischarged.In appraising the evidence in this case with respect to Gibson andthe Trial Examiner's conclusions thereon, we note first that the evi-dence does not support the Trial Examiner's assumptions that theRespondent was told on January 2 that Gibson was ill and wouldnot report to work, and that the Respondent learned of Gibson's pres-ence at the City Auditorium only after her discharge.For, as indi-cated above, although Gibson may have told Vick to explain herabsence to the Respondent, there is no evidence whatever in the recordto show that Vick, or anyone else, actually notified the Respondentthat Gibson would be absent on January 2.As for the actual datewhen the Respondent learned of Gibson's presence at the City Audi-torium, the record shows that both Rice and employee Ellen Foxtestified that on January 3, the day before Gibson's discharge, Foxtold Rice that she had seen Gibson at the Auditorium on the previousevening.This testimony stands uncontradicted and was not dis-credited by the Trial Examiner.Accordingly, the Trial Examiner'sassumption that the Respondent learned of Gibson's presence at theAuditorium after her discharge, based solely on the fact that at the MARTEL MILLSCQRPORATION621time of thedischargeDavis merely said to Gibson, "That's for Mon-day," is not warranted, being both unsupported by any other evidenceand inconsistent with other findings made by the Trial Examiner.Secondly, the evidence presented does not warrant a finding thatthe Respondentwas awareof Gibson's union sympathies and, beforeher discharge, had admonished her for them.We do not agree withthe TrialExaminerthat Supervisor Davis' remark on December 30to Gibson was "an unmistakable reference to [Gibson's] union sym-pathies and Respondent's antiunion attitude."The remark in ques-tion, that "Mr. Rice was disappointed in [Gibson] for pushing againstthe mill," is ambiguous on its face, and is not, in our opinion, of suchsort asto support the implications ascribed to it by the Trial Ex-aminer.Moreover, the remark was made in the context of a discussionabout the subpenaing of Gibson in the criminal proceeding againstthe egg hurlers, and the record shows that other employees were alsosummoned to testify on behalf of the State in the same proceeding,but that they were not subsequently discharged by the Respondent.Such disparity of treatment of the employees subpenaed is addedreason for rejecting the implications read into Davis' remark by theTrial Examiner. Furthermore, assuming,arguendo,that Respondenthad knowledge of Gibson's union sympathies and believed that shewould testify adversely to the egg-throwers, it is also reasonable toassume that the Respondent would not have discharged her beforethe hearing in the State criminal proceeding because such a dischargewould, we believe, assure, rather than prevent, Gibson's adversetestimony.As the record thus stands, it appears that on January 2 Gibson failedto report to work; that the Respondent was not furnished with anexplanation for such absence; and that on January 3 the Respondentlearned that Gibson was in fact in the City Auditorium on the occasionof her unexplainedabsence onJanuary 2. It also appears that theRespondent was short of help on January 2 and that a supervisor hadgone to Gibson's home on that date to persuade Gibson to come towork, but that the mission had been fruitless in view of Gibson'sabsence.In these circumstances, we are impelled to conclude thatthe Respondent had adequate reason for summarily discharging Gib-son when she reported to work on January 4; and, in the absenceof convincing evidence to the contrary, we therefore conclude thatthe General Counsel has not sustained the burden of proving thatGibson's discharge was discriminatorily motivated.Accordingly, weshall dismiss the complaint as to Gibson.4.Having found that the Respondent's discharge of Gibson wasnot discriminatory, we shall not award her back pay or order herreinstatement, as the Trial Examiner recommended. 622DECISIONS OF NATIONALLABOR RP.ATIONS BOAEI'ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Martel Mills,Asheville, North Carolina, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in the United Textile Workers ofAmerica, AFL-CIO, or any other labor organization of its employees,by discriminatorily discharging any of its employees, or in any othermanner discriminating against them in regard to their hire or tenureof employment or any terms or conditions of employment.(b)Authorizing, ratifying, or inducing employee assaults uponunion organizers engaged in lawful and peaceful distribution ofleaflets on behalf of United Textile Workers of America, AFL-CIO,or any other labor organization.(c)Threatening its employees with discharge if they engage inunion activities and/or other concerted activities.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United TextileWorkers ofAmerica, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining forother mutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a) Instruct all of its employees that assaults on union organizersengaged in a lawful and peaceful distribution of leaflets on behalf oftheUnited TextileWorkers of America, AFL-CIO, or any otherlabor organization, will not be permitted on or from the Respondent'sproperty at any time, and that it will take effective action, whenrequired, to enforce these instructions.(b)Offer to Faye Taylor immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority or other rights and privileges.(c)Make whole Faye Taylor in the manner set forth in the Inter-mediate.Report in the section entitled "The Remedy" for any loss ofpay she may have suffered by reason of the Respondent's discrimina-tion against her. MARTEL MILLS CORPORATION623(d)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back pay due andthe rights of reinstatement under the terms of this Order.(e)Post at its plant in Asheville, North Carolina, copies of thenotice attached hereto marked "Appendix." 4 Copies of said noticeto be furnished by the Regional Director for the Eleventh Region,shall, after being duly signed by the Respondent's representatives, beposted by the Company immediately after receipt thereof, and bemaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to its employees arecustomarily posted.Reasonable steps shall be taken by the Companyto insure that such notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated Section 8 (a) (3) of the Act by its dischargeof Gibson, shall be, and it hereby is, dismissed.4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL offer to Faye Taylor immediate and full reinstatementto her former or equivalent position without prejudice to herseniority and other rights and privileges, and we will make wholeFaye Taylor for any loss of pay suffered as a result of the dis-crimination against her.WE WILL NOT discourage membership in United Textile Workersof America, AFL-CIO, or in any other labor organization of ouremployees, by discriminatorily discharging any of our employees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment.WE WILL NOT authorize, ratify, or induce employee assaultsupon union organizers engaged in lawful and peaceful distributionof leaflets on behalf of United Textile Workers of America, 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO, or any other labor organization, in a manner consti-tuting interference, restraint, or coercion in violation of Section8 (a) (1) of the Act.WE WIL NOT threaten our employees with discharge if theyengage in union activities or other concerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above-named labor organization, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the National Labor Relations Act.All our employees are free to become orremain, orto refrain frombecoming or remaining, members of the above-named Union or anyother labor organization.We will not discriminate in regard to theirhire or tenure of employment or any term or condition of employmentbecause of their membership in or activity on behalf of any such labororganization.MARTEL MILLS CORPORATION,Employer.------------------------Dated----------------By-------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges dulyfiled onFebruary 13, 1956, andamendedon May 2, 1956, byUnited Textile Workers of America, AFL-CIO, herein called the Union, the Gen-eralCounselof the National LaborRelations Board, hereincalled, respectively,the GeneralCounsel and the Board,through the Regional Directorfor the EleventhRegion,issued a complainton May 4, 1956,againstMartelMillsCorporation,herein called interchangeablythe Respondent and the Company,alleging that theRespondent had engaged in and was engaging in unfairlaborpractices affectingcommerce within the meaning of Section 8(a) (3) and(1) and Section2 (6) and(7) of the National LaborRelationsAct, as amended, 61 Stat. 136,herein called theAct.Copiesof the complaint, the charges,and noticeof hearing were duly serveduponthe Respondentand the Union.With respect to the unfair labor practices, the complaint alleged in substance thatRespondent acquiesced in assaults on union representatives; interrogatedand threat-ened its employees concerning their union activities;and dischargedFaye D. Taylorand DonieE. Gibson because of their union activities.The respondent filed its an-swer denyingthe material allegationsof the complaintand averringas an affirmativedefense thatthe alleged discriminateeswere dischargedfor good cause.Pursuant to propernotice given,a hearing was held on the issuesframed by thepleadingsinAsheville, North Carolina, on June 4, 5, and 6. 1956, before Henry S.Salim,the duly designated Trial Examiner.All partieswere representedby counsel, MARTEL MILLS CORPORATION625and were afforded full opportunity to be heard,to examine and cross-examine wit-nesses, to introduce relevant evidence,to argue orally upon the record,and to filebriefs.Following the hearing,briefswere filed by the General Counsel and theRespondent and have been carefully considered.Upon the entire record in this case,including the briefs filed by the parties andcitations of cases alleged to be dispositive of the issues in this case,and from ob-servation of the demeanor of the witnesses while testifying,the Trial Examiner makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIt is conceded that Respondent,a Delaware corporation,engaged in the manu-facture of textile products,and maintaining plants in the States of North Carolinaand South Carolina, manufactured,sold, and shipped finished products from itsAsheville plant,during the year 1955,in an amount valued in excess of $1,000,000to customers located outside the State of North Carolina. It is found,therefore,that the Respondent,Martel Mills Corporation,isengaged in commerce within themeaning of Section 2 (6) and(7) of the Act,and that it will effectuate the purposesand policies of the Act to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workersof America,AFL-CIO,isa labor organization withinthe meaning of Section2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThe importantquestions for determination in this proceedingare whether theCompany condonedthe actions of its employees in hurling eggs at union organizerswho were distributingunion handbills on and near the plant's premises,and inter-rogated and threatened employees concerningtheir unionactivities;and whetherthe discharge of two of its employeesresulted from their union activities, as theGeneral Counselclaims, or for inefficiency and infractions of company rules, as con-tendedby theRespondent.A. The egg-hurlingincidentThe Unionbegan an organizationaldrivein the summerof 1955,to recruit mem-bers fromamong theemployees ofthe Respondent,Martel Mills Corporation, at itsAsheville,North Carolina,plant.During thecourse of the organizational drive,union membership applicationcards were both personallydistributed and mailedto some ofthe approximately 650 employees.Anne Taylor, anorganizerfor the Union, but whoisnotemployed by the Re-spondent,distributed unionliterature at Respondent'splant in the latter part ofAugust 1955and onNovember 22 and 29, 1955. On these threeoccasions, shedrove toRespondent'sAshevilleplant and proceeded to distribute union literature toRespondent's employees as they were either reporting fur or leaving work.On November 22 she drovetoRespondent's plant at approximately 2 p. m.,parked her car nearthe mill alongside the edge of the publichighwaywhich runspast the plant, andmet otherunion organizersi there forthe purpose of distributingunion literature to Respondent's employees as they entered and left the plant en-trances.Two of theunion organizers,Barbara Anderson and Joretta Ball, sta-tioned themselvesat the plant'smain entrance gate.Taylor andanother union or-ganizer by the name ofJohn Jervisstationed themselves near a lot on companyproperty where the employees parkedtheir automobiles? As employeesentered andleft this parking lot, Taylor and Jervishanded them these union leaflets.As they weredoing this,some menwho wereleaning out of a window of theplant began"to heckle" them andtold them toleave.Immediately thereafter,Taylortestified,a person by the name of Morgan came out of the plant,walked to1None of the union organizers who distributed leaflets that day were employees of Re-spondent.In addition to Jervis,Ball, and Anderson,there were a Mrs. Vess, Mrs. Bailey,and "several others."2 It is approximately"two short city blocks"from where Taylor parked her car to whereshe distributed leaflets.450553-58-vol.118-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere Taylor and Jervis were standing,and addressing himself to Jervis,told him"to get away from there3and if he was there at 3:00 o'clock, they were going to comeout and mop the highway up with him."This same man who had come out of the plant grabbed a circular from Jervis'hand and tore it up.When he attempted to take all the leaflets that Jervis washolding in his hand, Taylor took them from Jervis, and said they belonged to her,whereupon this person identified by Taylor as a "Mr. Morgan" said to Taylor:"Don't say anything to me.You are a woman and I can't fight you. You getthe H- away from here. If you are here at 3:00 o'clock, we are going to mopthe highway with you."Whereupon Morgan left, returned to the plant, and wentinside.Jervis then left Taylor in order to telephone for "police protection."As Taylor, in the absence of Jervis, continued to hand the union leaflets to em-ployees who were reporting for the second shift, which begins at 3 p. in., anunidentified woman emerged from the plant and brandished a board at Taylor andshouted, "Get away, you buzzard.We don't want you here." Standing near thisunidentified woman, according to Taylor, was a supervisor of Respondent's whomTaylor identified as Wade Hughes, overseer of the weaving department.4Hughesdenied this.As Taylor continued to distribute the union literature near the Company's parkinglot, an egg washurledfrom insidethe Company'spremises.Taylor testified thatas she turned in the direction from which the egg came she saw the area inside thefencewhich surrounds the Respondent's plant "full of women pitching eggs atme." 5Hughes, she testified, was at that time standing in the open doorway of theplant at the stoop.6 "I dodgedeggs for,Iwould say, five minutes and backedaway down the highway."Taylor's testimony continues as follows:The barrage slacked up and I turned and walked a few feet back until I gotin front of the ladies in the yard.There was a fence between us 7 and Iasked them what I had done to them and they says "nothing, but we don't wantyou out here.We aren'tgoing to lose our jobs on account of a union, now,get going."Taylor continued on down the edge of the highway toward her parked car to apoint where Barbara Anderson and Joretta Ball were distributing union literatureat the gate leading into the main entrance of the plant.As she stopped to speakto them, Taylor testified, "The eggs were coming thick and fast [from] inside theplant yard, inside the fence, from the group of girls, that came down the highwayas I came down the highway. I mean they came down inside the fence as I walkedoutside the fence,still throwing theireggs. . . .The eggs were still falling andby thattime our leafletswere covered witheggs.We were getting fairly messedup, too, so we receded back down the highway . . . to where our cars wereparked."She testified, and this was corroborated by Barbara Anderson, that as sheprepared to get into her automobile to drive away, Wade Hughes, Respondent'ssupervisor,was seen standing some distance behind the fence on the plant groundsat a point opposite where her car was parked on the shoulder of the highway.Hughes admits he was there at that time but claimed that he merely stopped for2 or 3 minutes en route from one building to another.Hughes testified that about2:45 p.in. he was standingabout 125 to 150 feet from the highway, on the com-pany grounds approximately opposite to where the union representatives had parkedtheir automobiles on the edge of the highway.There was a "commotion," hetestified,and "approximately 150 people were in and around in the area from thereinto the highway, at the change of shifts."He stated that he was "not positive[he] saw anyone throw anything"nor was he "positive it was eggs."He alsotestified that at that time and place he did not recognize any employees from hisdepartment or any of the other departments in the plant.8 It appears that part of the time Taylor and Jervis stationed themselves on the edge ofthe highway and part of the time they walked a short distance onto the parking lot whichwas adjacent to the highway.Taylor, on cross-examination, testified that "[she] stayedaround the parking lot. I went a few feet over in [the] parking lot . . . ten or twelvefeet. . .4It was stipulated that Hughes is a supervisor within the meaning of Section 2 (11)of the Act.5 She estimated there were approximately 30 women.9 She testified that Hughes"stood in that door and stared at me for quite some time.7Between the highway and the plant,there is a high wire fence which surrounds theplant's premises. MARTEL MILLS CORPORATION627As the union organizers reassembled and entered their cars at approximately 3p.m., preparatory to leaving the vicinity of the plant, some people came out frombehind the plant's fence onto the highway and continued to throw eggs at themas they drove away, Taylor testified.8Barbara Anderson, who also was distributing leaflets that same day, testified tosubstantially the same effect as Taylor. In addition, she testified that while she andJoretta Ball were stationed at the main gate, and shortly after they began to handout leaflets,Wade Hughes came out of the plant and asked them what they weredistributing.She told him, handed him a leaflet, and he then returned to theplant.Hughes denied this.Shortly thereafter, Anderson testified, "People started gathering around the doorsand windows and some people tried to squirt water out of the window [of theplant] on us."On November 22, Faye Taylor, who was then employed by the RespondentCompany, arrived at the plant at approximately 2:30 p. m., in order to begin hershift at 3 p. m.As she walked through the spinning department, she was surprised,she testified, to see that the machines were not operating and that none of theemployees were at their machines.This was unusual, Taylor testified, as theCompany had a rule that all operators must remain at their machines until theplant lights flash on and off indicating the end of the 7 a. m. to 3 p. m. shift.9Taylor walked on through the plant to the "cardroom" where she saw R. C. Rice,a supervisor of the spinning department,1° looking out of a window which facedonto the highway. She then went to the window to ascertain what Rice was lookingat and saw plant employees hurling eggs at the union people who had been dis-tributing leaflets.Her testimony continues as follows:... Mr. Rice was laughing, and he said, "Boy, them girls sure did get theircoats ruined," said, "the eggs is running off of them."Robert Revis, who worked in the weaving department of the Company for 12years, until he became physically incapacitated in April 1956, and whose overseerisWade Hughes, testified that at approximately 2:30 p. m., on November 22, hesaw plant employees throwing eggs at the union representatives.He also testifiedthrowing the eggs, urging them on and that he heard Hughes say to the employees,"pour it to 'em." 11Revis also testified that he later went into one of the plantbuildings and that "Mr. Hughes come and shook hands with me and said, `Whatdid they do?Did you run them off?' and I said, `No, they are still in the car.' "Revis also testified that he first saw Hughes in the vicinity of where the egg-throwingincident occurred at about 2:30 p. m., and that Hughes remained there untilapproximately 2:55 p. m.Hughes, Respondent's supervisor, denied that he was present at any time between2 p. m. and 3 p. m. on that date when a woman was alleged to have brandisheda board at the union organizers.He denied, also, that he received any unionliterature from anyone on that day or that he was near the spinning department atthat time.He testified that he was outside the building on his way from one partof the weaving department to another part of that department, which was housed8Donie Gibson,who was employed by Respondent on November 22, testified she sawemployees"George Buckner,Frances Crawford, and about 20 others"participate in thisegg-throwing episode.8This was corroborated by another witness.Ethel Kress,who has been employed by theRespondent since 1946.She testified that when she arrived at the plant at approximately2 : 30 p.m., to report for work on the shift beginning at 3 p. in.,the machines were notoperating.10 It was stipulated that Rice is a supervisor of Respondent within the meaning of Section2 (11) of the Act." The transcript of Revis'testimony reads that Hughes told the employees"to report tohim."The General Counsel moved that the transcript be corrected to read "to pour it to'em" rather than"to report to him."In support of this motion,the General Counsel at-tached an affidavit from Revis taken subsequent to the hearing,and an affidavit given byRevis to a Board investigator prior to the hearing.Both these affidavits of Revis attestthat lie heard Hughes say, "pour it to 'em."On an order to show cause why the transcriptshould not be corrected as proposed by the General Counsel,the Respondent's counsel op-posed said proposed correction and submitted in support of their motion affidavits fromthe official reporter and one fromWadeHughes denyinghe ever madesuch a statement.The motion to correct the transcript was granted by the Trial Examiner by an order datedSeptember 26, 1956, so that it now reads,"to pour it to 'em." 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDin another building some distance away from the highway.Moreover,he categori-cally denied that he made any of the statements concerning the egg throwingattributed to him by employee Revis, particularly the statement"pour it to 'em."CredibilityThe witnesses for the General Counsel who testified with respect to the egg-throwing incident appeared to be sincere and truthful witnesses.Their testimonyin conjunction with the entire background of evidence adduced in this proceedingmerits belief.Another practical consideration which cannot be overlooked increditing the version of the egg-throwing incident as told by Revis is the factthat Revis, who not only placed Hughes at the scene but also testified that Hughesurged on the participants,is still an employee of the Respondent,although he washospitalized at the time of the hearing.As such, Revis, it is reasonable to assume,will,when he recovers from his illness,reapply for his job, and continue to dependupon the Respondent for his livelihood.This practical consideration coupled withthe normal workings of human nature has led the trier of these facts to placeconsiderable credence upon Revis' testimony with respect to the egg-throwing inci-dent and Hughes' part in it.ConclusionsThe facts set forth above establish,as the complaint alleges, that Respondent,by its agent,Wade Hughes, a supervisor within the meaning of Section 2 (11)of the Act,acquiesced in, aided and abetted, and encouraged the hurling of eggson November 22 by its employees at union representatives in and about its Ashevilleplant.The right of the nonemployee union organizers to distribute literatureadjacentto Respondent'spremises 12 as distinguished from distributiononthepremiseshasbeen settled.13In the present case, Respondent has raised no question as to themethod of distribution or the conduct of the union representatives making thedistribution.The evidence clearly establishes and it is found that the distributionby the Union was peaceful and violated no rules of Respondent.Moreover, it isclear that the assault was not provoked by the union organizers and that the em-ployees deliberately attacked them by hurling eggs at them.Hughes revealed his hostility toward the Union and deliberately encouragedattacks on its representatives by him telling employees "to pour it to'em" and byhis shaking hands with Revis,after the union organizers had left, and inquiring,".Did you run them off?" In addition,there is Hughes'failure to interferewith the employees hurling eggs at the union organizers despite his presence duringthe incident.Moreover,Overseer Rice witnessed these events from a plant windowand did nothing to prevent it.His laughing at what occurred and his remark,"Boy, them girls sure did get their coats ruined" is also highly significant.The events on November 22, during which Respondent's supervisors not onlypermitted employees to leave the plant before their.shift was over, but also imposedno penalties on them for the time spent away from their machines participating inthis incident,are further facts supporting the allegations of the complaint.Notonly did the Respondent not condemn these activities or repudiate them but itdid not even reprimand its employees or notify them to desist from similar activitiesin and about its premises in the future.In addition,itdoes not appear that anydeductions were ever made from the compensation of any of those employees who.abandoned their machines and work and participated in these activities.It appearsthat all the employees who participated in the egg throwing received their fullwages for the day.Based upon these facts,it is concluded and found that such'treatment of its employees by the Respondent is further evidence of Respondent'sratification and condonation of these antiunion acts ofits employees.14In addition,the Respondent made no effort to investigate the egg-throwing inci-dent to discover the identity of the leaders and participants therein.The Re-spondent,by deliberately refusing to learn who these employees were, cannot assertits inaction did not constitute ratification of its employees'prior activities becauseof Respondent's lack of knowledge of such activity by them.Moreover,it is believed that the Respondent could have stopped the egg throwingif it had so desired.15Supervisor Hughes was present and Overseer Rice witnessed12N. L.R. B, V. LeTournean Company of Georgia,324 U.S. 793.13N. L.R. B. v. The Babcock&Wilcox Company,351 U.S. 105.14N. L.it.B. v. American Thread Company,204 F. 2d 169, 170-171 (C. A. 5).15Although it is not clear from the record,it appears that the employees might have.obtained the eggs from a lunchroom on the company premises. MARTEL MILLS CORPORATION629the incident but they not only made no attempt to stop it but even encouraged itby their remarks and their tolerant and exulting attitude.'sHughes and Rice wereresponsible for maintaining an uninterrupted output of the plant's product so thatwhen they did nothing to prevent the employees from leaving their machines onNovember 22 between 2 and 3 p. m., or to stop those of the employees who werehurling eggs at the union organizers, such actions must be imputed to the Respondent.By the antiunion conduct of its employees who participated in the egg throwing,as well as the urgings of Hughes and the tacit approval of Rice, supervisory em-ployees for whose conduct Respondent is responsible, the Respondent furnishedimplied authority for employee participation thus fixing the liability of the CorporateRespondent.Moreover, the Corporate Respondent must be held responsible be-cause by its later acts it ratified and showed its approval of these acts by its failureto inquire into, investigate, or take disciplinary action against the participating indi-viduals.The totality of this antiunion conduct, in conjunction with Respondent'sattitude toward the events of November 22, constituted interference in, restraint, andcoercion of the Respondent's employees in the exercise of rights guaranteed themin Section 7 of the Act.With respect to the employees' statutory rights under Section 7 of the Act, theconduct of the employees in hurling eggs at the Union's representatives in thepresence of other employees who did not participate in this incident could have acoercive effect on the nonparticipating employees who had the statutory right toengage in union activities.This is so because the nonparticipating employees couldreasonably regard this incident as indicative of the Company's attitude towardthose who were sympathetic to unionism if they should support the Union.Thecircumstances surrounding the hurling of the eggs by the employees reasonablyindicated to the nonparticipating employees who witnessed the incident that suchactionswere condoned by the Respondent Company. Such circumstances couldvery well vicariouslycoercethose employees who witnessed but did not participatein throwing eggs at the union organizers.For all the reasons hereinabove indicated,it is found that Respondent violated Section 8 (a) (1) of the Act.17B. Alleged threats and interrogationsThe night after the egg-throwing incident, Faye Taylor, who was then employedby the Respondent Company, had a conversation at her machine with Arthur Davis,who was the overseer of her shift.'sTaylor testified as follows:[Arthur Davis] took hold of my shoulder and come to shaking his finger inmy face, said "if you don't quit running around this mill and carrying tales tothese spinners, I am going to run you out of here."He said, "if you don't likethe way we operate down here, why, in the damn Hell don't you quit and getthe Hell out of here."He says, "We get telephone calls every day about you rightdown here from people right down here in this mill about what you say andwhat you do about the Union and I'm going to have you run off if it's thelast thing I do."He said, "I have already kept two spinners from coming overhere and beating the . . . hell out of you, . . . I ain't going to have yourunning around this mill,.stay here and I mean it. If I see you speakingto anybody here tonight, I will run you out tonight.""The question of organization by the employees.is the exclusive business andconcern of the employees. It is the mandate of the statute that the employer shallnot intrude himself into the picture.The slightest interference, intimidation, orcoercion by the employer of the employees in the rights guaranteed to the employeesby the statute constitutes an unfair labor practice in violation of Section 8 (a) (1)of the Act." 19The test for determining whether conduct constitutes an unfairlabor practice under Section 8 (a) (1) and within the meaning of Section 7 of theAct is whether such conduct is likely to, or tends to produce a coercive effect,regardless of the specific motivation of the conduct.'°See N.L. R. B. V, Dorsey Trailers, Inc.,179 F. 2d 589, 593 (C. A. 5).Drexel Furniture Company, 48NLRB 083. SeeSunset Line and Twine Company, 79NLRB 1487, at 1507-1509, which is one of the leading decisions on the question of agencyunder the Act.See also Section 2 (13) of the Act.Is It was stipulated that Davis was a supervisor within the meaning of Section 2 (11) ofthe Act.10N. L. R. B. v. William DaviesCo., 135 F. 2d 179, 181 (C. A. 7).20 See N.L. R. B. v. Illinois Toot Works,153 F. 2d 811, 814 (C. A. 7) ;Radio Officers'Union V. N. L. R. B., 347 U.S. 17, 44, and 45. 630DECISIONS OF NATIONALLABOR RELATIONS BOARDAccordingly, it is found in applying these principles to the above-credited testimony,and in the context of the other unfair labor practices found herein, that Respondent,through its supervisor, Davis, violated Section 8 (a) (1) of the Act by threateningTaylor with discharge if she persisted in her union activities.Shortly after the above incident, Davis, according to Faye Taylor, asked her whohad instigated "all this union business" at the plant.To this question, Taylor testi-fied, she replied: "Well, I did, I get accused of everything, and he just laughed andwent on over and there wasn't any more said." Inasmuch as this alleged violationof the Act is cumulative of the other conduct described above and as the samekind of restraining order would issue against the Respondent whether it was predicatedon one or more violations of this type, no good purpose could be served in con-sidering this incident separately with a view of determining whether it constitutes aviolation.Therefore, no finding is made with respect to this alleged violation of theAct as it would not enlarge the scope of the Order herein.As the Board recentlystated:Itwould seem a sound principle of administration and judicature to avoidaccumulating adverse findings, where to do so would not add to the obligationwhich independently must issue.21The allegation in the complaint that Arthur J. Davis threatened that the plantwould close down if the Union were successful in its organizational campaign isevidently based on the alleged statement by Arthur J. Davis, a supervisor, to FayeTaylor that "old man Boyd said that he would not let a union in any of the mills,he would close them down first."As the record does not identify Boyd nor disclosehis relationship, if any, to Davis, it is found that the requisite burden of proof hasnot been sustained and it will therefore, be recommended that this allegation of thecomplaint be dismissed.C. The discharge of Faye TaylorFaye Taylor first went to work for the Respondent Company in 1941. Sheworked intermittently from that time up until June 1953, when she returned as aspare hand. She worked in that capacity until February 1955, when she was assignedto a full-time job as a spinner, working steadily until her discharge on January 2,1956.22Taylor was the leader among the employees of the union movement in Respond-ent's plant. In August 1955, when she was one of the first, if not the first employeeto join the Union, she met with various union officials with a view to organizing aunion at the Asheville plant of the Respondent Company. She mailed and distributedbetween August 10 and 29, 1955, approximately 200 union application cards toemployees.During working hours, various employees would request union cardsfrom her or they would telephone her at her home and request that cards be mailedto them.On December 14, 1955, 3 weeks after Davis, her supervisor, had threatened herwith discharge if she persisted in her union activities, he came over to her machineand told her that he was dissatisfied with the quality of her work. She explainedthat her machine was not operating properly.Taylor testified (and this was cor-roborated by Kress and also by Clara Chapman, who operated the same machineon the following shift) that those employees on the other shifts who operated thissame machinehad trouble with it 23On this same day, December 14, Taylor testified that on her way to work,she told another employee, Ethel Kress, who works on the same shift, that she.21International Union of Operating Engineers, Local 12 (Crook Company),115 NLRB23.See alsoLinn Mills Company,116 NLRB 96, footnote 7.22 She worked from 1941 to 1944 at which time she left to undergo an operation. Shereturned in 1948 and worked until 1950 when she underwent another operation.She mar-ried in 1950 and, upon the death of her husband in 1953, returned to work with Respond-ent Company.From October 1953 to May 1954, she was unable to work due to illness.Upon her return in May 1954, she worked as a spare hand until February 1955, when shebegan to work full time until her discharge on January 2, 1956.23The testimony of Clara Chapman shows that Davis was aware before December 14 thatthe particular spinning machine she and Taylor operated on the second and third shifts, re-spectively, was not operating properly.Chapman testified that Deweese, overseer of thethird shift, also knew about the defective condition of the machine.She also testifiedthat when she falls behind in her work Deweese and other coworkers have helped her outwhen her machine "runs extremely bad." MARTEL MILLS CORPORATION631was not feeling well.Kress, about 3 hours after the shift had begun, left hermachine to ascertain how Taylor was feeling and whether Taylor required anyassistance on her machine.Before Kress was able to speak to Taylor, Davis sawher, and refused to allow her to help Taylor and ordered her back to her machine 24Taylor testified that she remonstrated with Davis, reminding him that her machinedid not operate properly and that in the past not only had he permitted otheremployees to help her but he himself had, on occasions, done so.Taylor testified,and this was corroborated by both Kress and Chapman, that it had always beenthe custom when one employee was ahead in her work to help any other employeewho might have fallen behind in her work.Davis, however, was adamant, andwould not permit Kress to help Taylor. Shortly thereafter, Taylor fainted. Sheevidently fell heavily when she fainted as she complained of pain in the area of herribs upon being revived.The following day she came to the office of D. S. Barry, superintendent of themill, and told him about her accident the previous night.He told her to see aphysician in order that the Company would have a report of her condition. Shewas examined by a physician the same day who informed her that "her eighth ribwas pulled loose."The doctor taped this area of her body and cautioned her notto work.The doctor gave her "a slip of paper" which she gave to Ethel Kress,who worked with her at the mill, and asked Kress to give the "slip of paper" 25to her overseer, Arthur Davis, and to advise him that she was unable to work anddid not know when she would be physically able to return to work.Kress corrob-orated Taylor and testified that Taylor asked her to tell Davis that "she wouldn'tbe able to work for two or three weeks and that she would be back when shegot able."Kress testified that this message was delivered to Davis the next day.On December 20, the physician removed the tape from her body.On December22, she contracted virus pneumonia and remained in bed until December 28.Onthe following day her physician advised her that she could return to work thefollowing week.She then telephoned Davis and informed him what her doctorhad told her.Taylor's testimony of her conversation with Davis continues asfollows:I called [Davis] up to see if I had a job, and he said, "I don't know whetheryou have or not."He said, "I'm afraid if you come back to work, there isgoing to be some trouble," said, "maybe you better go see Mr. Rice,".The following Monday, that was January 2, 1956, I went down to see Mr. Ricein company with Ethel Kress and my brother . . . and I went over to himand he just reached in his pocket and handed me a slip of paper [which read]"Give Faye Taylor a layoff slip."Taylor on cross-examination testified that when she spoke to Rice on January 2,1956, and because of what Davis had told her with respect to her undetermined jobstatus, she asked Rice if she still had a job.The record is not clear what Rice'sreply was to her question except that- he handed her an "order" for a "layoff slip"which he had written up before he spoke to her.Rice's testimony with respect to this incident is as follows:Q. Now, the next time you saw [Taylorr] then was when she came in on the2d of January?-A. Yes, sir.Q. And you knew then she was going to be discharged, didn't you?-A. Yes.Q. And when did you find that out?.-A. That day.Well, I decided todischarge her that day.She hadn't come back to work.=aKress testified that when she drove in to work with Taylor on December 14, sheknew Taylor was not feeling well.She left her machine at 6 p.m. to ascertain howTaylor was,when she encountered Davis.Kress' testimony follows :Taylor was working....Mr. Davis said,"You go back upstairs or I am going tofire you,"and I said,"Art, why can't I help her a little?She's sick."He said, "Imean for you to go back upstairs or I am going to fire you."He said,"I will fire youright now if you don't go back upstairs."And I said,"Wellif you are going to stopthis helping,whynot stop all, not just me,but stop them all; why not stop everybodyfrom helping?"He said, "I mean for you to go back upstairs don't come back nomore."Andso I went ...upstairs....We all helped each other when anybodywould be in a mess that way. . . . They never stopped it.[Mr. Davis never told menot to help anyone before.Iwent back to m.y job upstairs and] they came after me[and told me]thatshe had fainted...and I went down there to call her brother.15All thatwas on this"slip of paper"was the physician's name. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Who did you talk with about discharging her?-A. I didn't talk to any-body about it 26Q. Did not?-A. No.Q. You just decided on your own?-A. Yes, sir.Q. And didn't you talk with Mr. Davis about it?-A. No.Q. Didn't talk with him about it?-A. No.Q.Wouldn't you customarily talk with the immediate supervisor before youwould discharge somebody, Mr. Rice?-A. Not if I don't-if I have a reasonto lay them off, I don't.TRIAL EXAMINER: When you say, "lay them off" do you mean fire them?A. Yes, sir.Q. (By Mr. Cohn.) You didn't attempt to get in touch with Mrs. Taylorduring the time that she was absent there from the plant, did you?-A. No,sir,because she didn't try to get in touch with me because she come by themill several times and I figured she was quit.Q. She never did tell you she was going to quit?-A. She never did tellme she wascoming back to work.Q. You had the doctor's slip?-A. Just had the name, that's all.Q. You didn't contact him, did you?-A. No, sir.Q.When she came in, you didn't ask her if she had quit, did you?-A. No.Q. You had already decided to discharge her then?-A. That is right.Q. You saw her driving the car, you said?-A. Yes, sir.Q. Did it occur to you that she might be able to drive a car and not be ableto do the work down there?-A. Well, she could have, but she could have comedown and told me 27Q. You didn't ask her about that when she came in on the 2d, did you?-A. No.It is against this background that Respondent's reasons for the termination ofTaylor's employment are considered.Respondent's defense to the charge it dis-criminatorily discharged Taylor because of her union activities is twofold: first, thatshe violated a company rule when she left her job without notifying Respondent and,second, her claim of inability to work due to illness is belied by her continuing todrive her car during her alleged illness.In order to impeach Taylor's credibility, Respondent introduced into evidencecertified copies of convictions occurring in 1945 and 1946 for operating a publicnuisance and cruelty to animals.Other arrests, as distinguished from convictions,were held inadmissible, to which ruling Respondent took exception.Testimonywith respect to arrests as distinguished from convictions is inadmissible to impeacha witness.28Nor are convictions for crimes not involving moral turpitude admissible.Only convictions for felonies or misdemeanors amounting tocrimen falsiare admis-sible.29Apart from what weight should be ascribed to these convictions in resolving theconflicting versions of what transpired, the Trial Examiner after observing the wit-nesses, analyzing the record and inferences to be drawn therefrom, and reconcilingwhere possible the conflicting evidence, concludes that the testimony of Taylor isreliable because it is consistent with certain undisputed, uncontradicted, and demon-20Barry, the plant superintendent, testified that he conferred with Rice and Davis aboutfiring Taylor on the same day she was discharged.Davis' testimony on cross-examinationwith respect to whether Rice consults with him on discharges of employees under Davis'immediate supervision (which Taylor was) is contradictory and equivocal.21Taylor testified that her rib injury permitted her to drive her automobile but that thetape on her body prevented her from raising her arms "up high" which she had to do inoperating her spinning machine at the plant.28N.L. R. B. v. Laister Kauffmann Aircraft Corp.,144 F. 2d 9, 15 (C. A. 8) enfg. 52NLRB 261.20N.L. R. B. V. Baldwin Locomotive Works,128 F. 2d 39, 46 (C. A. 3). See alsoEfcoManufacturing Inc.,111 NLRB 1032, 1034, where evidence of witness' willful violationof fishing law held to create no adverse credibility inference ;Goodyear Tire & RubberCompany of Alabama,21 NLRB 306, 311-312 (assault and battery) ;Tulsa Boiler andMachinery Company,23 NLRB 846, footnote 10 (conviction for felony occurring in 1925has no relevancy to veracity of witness in unfair labor practice proceeding in 1940);BordenMills, Inc.,13 NLRB 459;Quality Art Novelty Co., Inc.,20 NLRB 817, 823;AmericanLaundry Machinery Company, 45NLRB 355, 358. MARTEL MILLS CORPORATION633strable facts in this case.On the other hand, the testimony of Rice and Davis wasevasive and in a few instances implausible 30Then, too, considerable credence has been given. to the testimony of Ethel Kress,who has been employed by Respondent since 1946 and who corroborated certainvital aspects of Taylor's testimony.31Kress impressed the Trial Examiner as acredible witness.She gave the impression of being scrupulously objective and honestin her testimony.Moreover, the events narrated by both Taylor and Kress followa logical sequence which are consistent with certain attendant circumstances in thiscase.Itmight be well, therefore, to examine these attendant circumstances.There is nothing in the record which shows that the Respondent ever complainedabout the work habits of Taylor prior to August 1955 32 when, significantly, Taylorbegan her union activities, and Respondent, not long after in December 1955, beganto criticize her work.Moreover, in resolving whether Taylor's discharge was forcause or was discriminatorily motivated, account must be taken of the summary andprecipitate manner in which Taylor was discharged, particularly when it is consideredthat she notified Respondent that she would be unable to work due to her injuryand of which Respondent was aware, but failed to even investigate.Also, she wasdischarged by Rice, assertedly for failure to report for work, without notifying Davis,her immediate supervior.And this, even though Barry, the plant superintendent,ordered her to consult a physician 33Furthermore, no effort was made to ascertainfrom the physician, whosenameRice knew, whether Taylor was justified in hercontention that she was physically unable to work.Nevertheless, she was suddenlydicharged with no warning that disciplinary action was imminent.Itwill be recalled that Respondent originally asserted at the hearing that Taylorwas discharged because she left her job without notifying them and that her claimshe was too ill to work was not borne out by her continuing to drive her automobileduring her allegedillness.However, when :Davis, her supervisor, was asked whatoccurred on December 14, 1955, the last day Taylor worked, he testified that hehad told her the quality of her work would have to improve if she wanted to retainher job.This variation of the grounds previously stated for Taylor's discharge,namely, her absence from work without notifying Respondent, contrary to its postednotice, to a defense based upon a deterioration in the quality of her work, castsdoubt upon the meritoriousness of the Respondent's defense 34Shifting reasons for an employee's discharge are indicative of a discriminatoryintent.35The failure to give a reason, or giving evasive or contradictory reasonsfor a discharge, may, of course, be considered in determining the real motive forthe discharge,36 and the employer's inconsistent explanations of a discharge are a3°Davis' testimony that Rice did not tell him the reason why Taylor, who worked underDavis' immediate supervision, was fired, is incredible.31Kress testified that on December 12, while at work, Davis told her she would have tomake different arrangements to be driven to work by someone other than Taylor because"I'm going to have to lay her off."33 In February 1955 she was promoted from a spare hand to regular full-time work.33Barry testified Taylor came to his office about 10 days after her accident and she advisedhim she "wouldn't be able to work."Barry then telephoned her doctor who informed him"she had bruised her hip."Nevertheless, he testified that he "o. k'd her being fired" ap-proximately 9 days after she so notified him.34The Respondent justifies Taylor's discharge for still another reason, namely, infractionof a company rule that it had posted on its bulletin board at the plant and which stated :If any employee is absent from work without permission or reasonable excuse we willassume that he or she has quit.Davis, Respondent's supervisor, testified that this notice has been posted on the bulletinboard since 1949.Fox, Respondent's witness, who has worked for the Company since 1936,testified the notice has been posted "for several years."Payne, Respondent's witness, whohas been employed by the Company since 1945, inconsistently testified on direct examinationthat the notice has been on the bulletin board "over a year," and on cross-examination shetestified that it was posted "since about '49."Taylor testified, however, that the notice wasfirstposted "when [she] was out sick." Although it is not necessary to decide theissue, it is believed, based upon the contradictory and conflicting testimony of Respondent'switnesses, that the notice was posted on the bulletin board sometime subsequent to theinception of union activities at the plant.35Dent & Russell, Ltd.,92 NLRB 307, 320.31N.L. R. B. v. Condenser Corp.,128 F. 2d 67, 75 (C. A. 3). 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstance indicating its motivation.37It is found, therefore, that the reasonsalleged for discharging Taylor were spurious and a pretext to screen Respondent'sdiscriminatory motivation.Motivation is a subjective matter which, if found, must be found from objectivecircumstances established by the record after duly considering all countervailingtestimony.One of the objective circumstances in this case is Taylor's intensiveunion activities, of which Respondent knew, as evidence by Davis' threats to dischargeTaylor if she did not desist from her union activities.Another objective circum-stance is the Company's union antipathy as evidenced by its condonation of theemployees hurling eggs at the union organizers.Another such circumstance is thefact that employees had been permitted in the past to help one another in their work,but when Taylor became active in the Union, Davis refused to allow Kress to aidher, although by helping Taylor, who was ill, Kress was plainly acting in theRespondent's interest.It is not believed that a nondiscriminatorily motivatedemployer would have acted so unreasonably under such circumstances. It is muchmore reasonable to infer that Taylor's union activities, toward which Respondentwas hostile, were the real reason for this attitude.Considering all these objectivefactors, it is concluded there is a causal chain linking Taylor's discharge to herunion activities.It is found, therefore, that Taylor was discriminatorily discharged and that herdischarge was motivated by her union activities and by Respondent's resentmentagainst the Union as independently evidenced by its threats against Taylor and itsresponsibility for the egg-throwing incident, all of which was designed to discourageunion activity in violation of Section. 8 (a) (3) of the Act.D. The discharge of Donie GibsonDonie Gibson, who had previously worked for the Company on several occasions,went to work for Respondent in the latter part of June 1955 as a "spare spinner."Respondent, through its supervisors, Rice and Davis, sought her out from anotheremployment, and offered her a job as a spare spinner which she accepted.As aspare spinner, she worked whenever any of the regular full-time employees wereout because of illness, vacations, or other such reasons. In September 1955, shesigned a union membership application card.An aftermath of the egg-throwing incident, described above, was a court pro-ceeding in which the union representatives swore out warrants against variousemployees of Respondent.Among those subpenaed to testify was Gibson. Someof her coworkers were evidently resentful of this as it appears that they believedshe would testify adversely to them, because Davis told her on December 30, 1955;that "four or five girls, was going to beat [her] up...She also testified thatDavis hald told her during the same conversation that "Mr. Rice was disappointedin me for pushing against the mill when they had come for me and given me a job."Gibson testified that she had some -aftereffects from pneumonia which shecontracted in October 1955,38 and that she became ill on Sunday, January 1, 1956.The following day, Monday, January 2, she testified that she was too sick to workand she asked a Mr. Vick, a coworker with whom she was to drive to work, tonotify Davis she would not be in to work due to illness.Gibson's testimony continues:Later in the afternoon [Monday, January 2nd] about 6:00 or 6:30 mymother came [to Gibson's home]. She was going to . . . a show at the CityAuditorium at 8:30. I was still laying across the bed covered up and she askedme if I felt like going and I first said no. . . . And she suggested that maybestirringwould help me some. I got up..So we went to the 8:30show..that night I was up practically all the night.so the next day Iwas still worse.I asked the landlady to call Martel Mills.She told me she did.The following day, January 3, she called a doctor, she testified, but was unableto obtain an appointment until the following day.On Wednesday, January 4, shereported for work.When she arrived at the mill around 3 p. m., Gibson testified,Davis asked her if she had seen Mr. Rice.When she told him she had not, Gibson37 SeeMooresville Mills,99 NLRB 572, 600;Sandy Hill Iron & Brass Works,69 NLRB355, 377, enfd. 165 F. 2d 660 (C. A.2) ; Lewis & Holmes Motor Freight Corporation,63NLRB 996, 1008.38Rice testified that he knew Gibson "had side-pleurisy" in October as she had a doctor'scertificate and "was off about a week. . . . MARTEL MILLS CORPORATION635testified,Davis "took out a layoff slipfromhis shirt pocket, handed itto me.... Ilooked at it . . . and he said, `That's for Monday.' " 39Rice testified that on January 2 they were short of help so he and Davis went toGibson's home to ask her to come in to work. They wereunableto find her nordid she come to work the following day. Rice testified that on Tuesday, January 3,he "learned through Ellen Fox, a spinning department employee, that she had seenGibson at a show the previousevening." 40Davis corroborated Rice and alsotestified that when he discharged Gibson, he told her, "that's for Monday. I said,you was laid out Monday is the reason we gave you the layoff slip."Gibson thensaw Barry, superintendent of the plant, to request that her discharge be reconsidered,but her effort in this regard was unsuccessful.The General Counsel contends that Gibson was discharged because of her signinga unionmembership application card, and the Respondent's resentment against herwhich was based on the belief that she was going to testify on behalf of the Statein State court proceedings brought by the union representatives against those em-ployees who were alleged to have participated in the egg-throwing incident.TheRespondent urges, however, that it discharged Gibson because she was 'seen at ashow on the evening she reported to them she was sick.ArgumentativelyassumingthatGibson's presence at the show when she wassupposed to be ill was cause for her discharge,it is wellsettled, nevertheless, thatwhere a clearly unlawful reason is one of the motivating causes of a discharge whichin this caseis foundto be Respondent's hostility toward union sympathizers, thecoexistence of a separate valid reason, namely, her being at the show,does noteliminate the unlawful aspect of Respondent's action.41Moreover,it isbelievedand found that the presence of Gibson at the show was not the moving cause forGibson's discharge but was a temporal coincidence seized on by Respondent tojustifyGibson's discharge and thereby rid :itself of a union adherent.This con-clusionis fortified by Davis' testimony that when he gave Gibson the layoff slip, hemerely said, "That's for Monday."No mention was made at that time by Davisthat she was being discharged for attending a show when she was supposed to besick.It is reasonable to infer from this that her presence at the showwas learnedsubsequent to her discharge and was seized upon byRespondent to screen itsdiscriminatory motive.This conclusion is further corroborated by the following evidence which contra-dicts the factual validity of the reasonsassignedforGibson's discharge: (1) Herwork was satisfactory; (2) the absence of any evidence that she flagrantly or re-peatedly absented herself from work; (3) Gibson had never been warned previouslyof excessive absences or the risk of discharge; (4) when Respondent learned Gibsonattended a show, it summarily discharged her without making any effort to determinewhether she was guilty; (5) the evidence warrants the finding that there was astriking disparity between the severity of the punishment (discharge) meted out toGibson and the provocation, as compared with the leniency accorded other sparehands whose attendance records were not any better than hers and who were notdischarged under comparable circumstances, but who, perhaps, were not associatedinRespondent'smind with union activities; (6) Respondent knew of and dis-approved of Gibson's union sympathies prior to her discharge as evidenced by Davis'statement to her on December 30 that "Rice was disappointed in [her] for pushingagainst the mill when they had come for me and given me a job," which is taken tobe an unmistakable reference to her union sympathies and Respondent's antiunionattitude; (7) significantly, the amount of work given Gibson began to diminishshortly after the egg-throwing incident;and (8)moreover,Gibson's dischargecannot beviewed in isolation, separate and apart from Respondent's entire course ofconduct, including the egg-throwing incident and Davis' threatening Taylor with09Davis testified on cross-examination that Rice made out the layoff slip and told himto give it to Gibson.At one point in his testimony, Davis states that Rice made no com-ment when he told Davis to give Gibson the layoff slip and at another part of his testimonyhe inconsistently testified that when Rice handed him Gibson's layoff slip, Rice said it was"for being at the show."40When Fox was asked on direct examination about her seeing Gibson at the show, she-testified that Rice "came over [at the mill] and be asked me if I went to the CityAuditorium that Monday night and I said, yes, and he asked me if I seed (sic) Donie Gibsonand I said yes."41N. L. R. B. V. Swinerton,et al.,202 F. 2d 511 (C. A.'9) ;Kingston Cake Company, 97NLRB 1445 at 1451. See alsoN. L. if. B. v. Whitin Machine Works,204 F. 2d 883,885 (C. A. 1) ;Wells, Inc. v. N. L. R. B.,162 F. 2d 457, 460 (C. A.9) ; Plastic MoldingCompany,110 NLRB 2137, 2138. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge for her union activities,all of which was to thwart unionism at the plant.Under these circumstances,it is difficult to justify Respondent'sdischarge ofGibson,especially for such a trivial reason.As the Court of Appeals for theDistrict of Columbia stated: 42Such action on the part of the employer is not natural.If the employer hadreally been disturbed by the circumstances it assigned as reasons for these dis-charges, and had no other circumstance in mind, some word of admonition,some caution that the offending lapse be not repeated,or some opportunity forcorrection of the objectionable practice,would be almost inevitable.With the collapse of Respondent's defense that Gibson was fired because of herabsence from work, there is no other explanation for her discharge than to concludethat she was discharged because of manifest antiunion considerations which con-stituted a part of Respondent'scourse of conduct designed to discourage unionactivity in violation of Section 8 (a) (3) of the Act 43IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth above, occurring in connection withthe operations of the Respondent,have a close, intimate,and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpractices,the Trial Examiner will recommend that it cease and desist therefromand take the following affirmative action designed to effectuate the policies of theAct: (1) Offer Faye Taylor and Donie Gibson immediate and full reinstatementto their former or substantially equivalent positions,44without prejudice to theirseniority or other rights and privileges;(2)make whole Faye Taylor and DonieGibson for any loss of pay they may have suffered by reason of the Respondent'sunlawful discharges,by payment to each of them of a sum of money equal to theamount each would normally have earned as wages, from the date of discharge tothe date of the Respondent's offer of reinstatement,less net earnings during saidperiod;45 and(3) the Respondent shall upon request make available to the Boardpayroll and other records to facilitate the checking of the amount of back pay due,which shall be computed in accordance with the Board'scustomary formula.46Having found that the Respondent authorized, encouraged, ratified, and condonedassaults upon union representatives and threatened Faye Taylor with discharge ifshe persisted in her union activities,itwill be recommended that the Respondentcease and desist therefrom.The unfair labor practices committed by Respondent in the instant case are suchas to indicate an attitude of opposition to the purposes of the Act generally. Inorder, therefore,tomake effective the interdependent guarantees of Section 7 ofthe Act, thereby minimizing industrial strife, which burdens and obstructs commerce,and thus effectuate the policies of the Act,itwill be recommended that the Re-spondent cease and desist from infringing in any manner upon the rights guaranteedin Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.2.The Unionisa labor organization as defined in Section2 (5) of the Act.3.By permittingitsemployeesto physicallyassault nonemployee union organ-izers for distributing literature in and about its premises,the Respondent has engagedin and is engaging in unfairlabor practiceswithin the meaning of Section 8 (a) (1)of the Act.42 E.Anthony and Sonsv. N. L. R.B., 163 F.2d 22,26-27.43SeeBentleyLumber Co. v. N. L. R. B.,180 F. 2d 641 (C. A. 5).Q4 The Chase National Bank of theCity of New York, SanJuan, Puerto Rico,Branch,65 NLRB 827.41CrossettLumber Company,8 NLRB 440;Republic Steel Corporationv..N. L. R. B.,311 U. S. 7.48 F.W. Woolworth Company,90NLRB 289. GENERAL ELECTRIC COMPANY6374.By threateningFaye Taylorwith discharge if she persisted in her activities onbehalf of the Union, the Respondent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a) (1) of the Act.5.By dischargingFaye Taylor andDonieGibson theRespondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)and (1)of the Act.6.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]General Electric CompanyandInternational Union of Electrical,Radio andMachine Workers, AFL-CIO,Petitioner.Case No.3-RC-1799. July 11, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Bernard Ness, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.UE Local 310, the Intervenor, has been the bargaining representa-tive of a unit of production and maintenance employees at theEmployer's Elmira, New York, foundry since 1940. It contends thatthe national GE-UE contract, which covers all of the Employer'soperations where the UE is the certified bargaining representativeand is effective from April 2, 1956, to October 1, 1960, is a bar to thisproceeding.The petition herein was filed by IUE Local 310 to repre-sent the Elmira, employees in the existing production and maintenanceunit.This local was originally chartered for this purpose in 1949 or1950.It claims that a schism has occurred at the local level of the1IJE and that it now represents a majority of the Elmira employees.118 NLRB No. 64.